 


114 HR 2807 IH: Sunshine on Government Act of 2015
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2807 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Crawford introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To create a centralized website on reports issued by the Inspectors General, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sunshine on Government Act of 2015. 2.Website for audit reports (a)In generalNot later than 90 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Executive Chair of the Council of the Inspectors General on Integrity and Efficiency, shall create a separate website with a distinct URL, that is not under the website of the Office of Management and Budget, about the reports issued by each Office of Inspector General.
(b)ContentsThe website in subsection (a) shall include the following: (1)A general description of the role of the Office of Inspector General.
(2)A description of the types of reports generally issued by the Offices of Inspector General, including the purpose, composition, and process used to create such reports. (3)A list of each Federal agency or other Federal entity that has an Office of Inspector General and the name and office telephone number for each Inspector General.
(4)For each agency or entity listed in paragraph (3), a link to the page of the website through which inspector general reports of such agency or entity can be obtained, including audit reports, management deficiency reports, and the semiannual reports submitted to Congress pursuant to section 5 of the Inspector General Act of 1978 (5. U.S.C. App.). (c)Update to websiteThe Director of the Office of Management and Budget shall update the website created pursuant to subsection (a) in a timely manner, ensuring that the information, links to other websites, and contact information are correct.
(d)Federal agency definedIn this section, the term Federal agency has the meaning given that term in section 12 of the Inspector General Act of 1978 (5 U.S.C. App.).  